DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 10th, 2022 has been entered. Claim 1 has been amended. Claims 2-4 have been canceled. Claims 1, 5-14, & 20 remain pending. 
Allowable Subject Matter
Claims 1, 5-14, & 20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has been amended to recite “a constant horizon mechanism disposed in operative engagement with the visualization device and configured to prevent the visualization device from rotating about the visualization axis when the visualization device rotates about the longitudinal axis, the constant horizon mechanism including an elongated tube, a first bushing, and a second bushing.” The Bayer reference (US 20040133228 A1) provides a teaching for a vessel harvesting device ([0070]; Figure 1A—element 10) comprising an elongated portion defining a longitudinal axis ([0070]; Figure 1A & 3—element 12 with longitudinal axis “A”), an end effector disposed adjacent a distal end of the elongated portion ([0077]; Figure 2A & 3—element 100 & 114) and rotatable about the longitudinal axis ([0077] & [0082]; Figure 3—elements 100 & “A”), and a visualization device defining a visualization axis ([0072]; Figure 2A & 3—element 162), and a constant horizon mechanism ([0089]; cradle section 114 & 100 may be rotated about the longitudinal axis “A” of instrument 10, while the endoscope 162 remains fixed which allows the user to maintain a clear view of the working area throughout 360 degrees of rotation). However, Bayer fails to teach a constant horizon mechanism comprising an elongated tube, a first bushing, and a second bushing that is configured to prevent the visualization device from rotating about the visualization axis when the visualization device rotates about the longitudinal axis. The examiner further notes that no other reference or combination of references have been found to disclose, fairly suggest or make obvious each and every limitation set forth in independent claim 1. Claims 5-14, & 20 are allowable as they are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794